Title: To James Madison from Tench Coxe, 1 September 1812
From: Coxe, Tench
To: Madison, James


Sir
Sept. 1. 1812
I had the honor to write you a hasty line at day light yesterday morning. Suffer me to obtrude upon you a few personal and public considerations. I sincerely believe that a considerable portion of our present difficulties have arisen from the injuries to the operations & system of supply, which have grown out of the measures since the spring of 1809 upon the subject of its organization. I am convinced, that the public in general, without regard to party, would feel that affection of their confidence, which the times require, by my return to the service. I submit to you, Sir, the propriety of a transfer of Genl. Duncan, who has been in the mercantile line, to the office of the late depy Commy, Mr. Mifflin, in which I will give him every possible aid (so far as in my power) and of the commitment of the Superintendance of military stores to me. I certainly have seen much of its operations, and with incessant and anxious observation. I even endeavoured to have those anticipations of probable, possible & periodical wants brought into view, which constitute one of the principal aids of the office to the Secy of War. I was in the constant habit of suggesting to the officer & of submitting to the Secretaries those things, which were calculated to improve, quicken & ensure supplies.
As to the object in relation to myself, I understood from the Secy of war & Mr. Mc.Kenney in the end of May that you would have nominated me again; if you had not believed, that I would not be advised & approved. You have seen faithfully stated, what Mr. Gilman asserts. The office at $1500 is below a great number of the Clerkships. To defend our country from the invasion of foreign influence & a monarchy, I, in office, sacrificed my office & family. I have continued with more labor & more sincerity, than any other man the more dutiful course of defence. Suffer as I may, I will still continue that course. The course of my struggles has brought me in contact with persons of high standing, who, face to face, have attempted to communicate to me their fears or their infidelities by the most explicit annunciations of assassination, Exile, destruction of my private business, extrusion from office obstructions of my official business, Obstructions to the establishment of my family, from 1797 to 1812. and these persons are now in office under the U. S. in a great part, and the rest have been nominated to office since 3d March 1801 or chosen by state Legislatures. I have never made any personal party. I have borne all this fury of the enemies of our institutions, and of our infirm friends, almost broken hearted at times—and alone. The Legislature of my own state, Franklin, Washington, Jefferson, Hamilton, McKean have put a public seal upon my character. I can prove the highest encomiums of the Members of the Senate & the Editor, who have for personal reasons, afterwards attempted to misrepresent me—of the latter, I have written evidence under his own hand. I understand Mr. McKinney to be twice charged wth. assurances, that my services were appreciated & that you desired to use them. I understood, that the Secy of war had added, that I was considered at Wn. as “the most injured of men.” He voluntarily gave me a letter in June, testifying my zeal & fidelity. He added his disposition, his imputation to be able to serve me and his knowledge that his views would be sanctioned. How dreadfully agitated & unorganized have been the business of procuring & superintending supplies since last October.
I conclude, Sir, this letter to Mr. Madison by my reflected affirmation, that I believe that the public service would be most seriously promoted & the public confidence favorably affected, by my restoration to the service in the station lately held by Mr. Mifflin or in that of Genl. Duncan, he going thither. I decidedly prefer the Superintendents office, and I believe it would be best for the public & least susceptible of colorable misrepresentation.
I pray God to fulfil your prayers in preserving the peace liberty and safety of our country being its & your most faithful friend
Tench Coxe
